Citation Nr: 0016532	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-12 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 
1998 rating determination of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

The Board notes that in the appellant's substantive appeal he 
raised claims for service connection for chest pain, 
dizziness, headaches, and bilateral knee disorder.  These 
issues have not been adjudicated by the RO and are referred 
to that office for proper development.


FINDINGS OF FACT

1.  There is no competent evidence of a current bilateral 
hearing loss for the purposes of VA compensation.  

2.  There is no competent evidence of a nexus between current 
hypertension and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well ground.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the service medical records shows that the veteran 
was found to be without defects at the time of the service 
entrance examination conducted in September 1967.  There were 
no complaints or findings referable to heart disease or 
hypertension.  The veteran's blood pressure was found to be 
120/80 on service entrance and separation examinations.  No 
other blood pressure readings were reported.

On audiology evaluation in September 1967, pure tone 
thresholds, in decibels, were as follows:

HERTZ 	500	1000	2000	3000	4000 
RIGHT	-5	-5	0 	-5	-5
LEFT		-5	-5	-5	-5	-5

On the report of separation examination conducted in June 
1969, no abnormalities were noted.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	15	15	15	NR	15
LEFT		15	15	15	NR	15

VA outpatient treatment records dated from January 1990 to 
October 1997 show that in January 1990 the veteran reported a 
five-year history of hypertension.  His current blood 
pressure was 164/110.  In March 1990 his blood pressure 
readings were 160/100, and 140/102.  The assessment was 
hypertension.  In April 1990 his blood pressure was 160/110.  
Subsequently dated treatment records show continuing 
treatment for hypertension.

The veteran was accorded a VA audiology examination in March 
1998.  At that time he reported that he began to notice 
hearing loss in 1969.  He also reported a history of 
childhood ear infections.  He denied any history of 
occupational or recreational noise exposure but reported 
noise exposure during service.

On audiology evaluation, pure tone thresholds, in decibels, 
were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	10	10	15	5	15
LEFT		10	10	10	15	15

The speech recognition scores were 94 percent in the right 
ear and 96 percent in the left ear.  The audiometric test 
results revealed hearing sensitivity within normal limits, 
bilaterally.  Speech recognition abilities were excellent for 
ears.  Immittance measures revealed normal middle-ear 
functioning, bilaterally.  The diagnosis was hearing within 
normal limits, bilaterally.  

The veteran was accorded a personal hearing before a decision 
review officer at the RO in October 1998.  At that time, he 
testified that he was not diagnosed or treated for 
hypertension during active service.  He reported that while 
in service he experienced chest pains and headaches but was 
not treated.  He reported that shortly after his discharge 
from service he was treated at a VA medical facility for 
hypertension.  He also reported that sustained hearing loss 
due to his exposure to heavy artillery fire.  

In a statement dated in November 1999, the veteran's mother 
reported that he was in good health upon his entrance into 
service, but upon discharge he had health problems.  She 
reported that she felt that the veteran's poor health was due 
to military service.  

In a statement dated in November 1999, the veteran's sister 
reported that following his discharge from service the 
veteran was nervous and suffered from insomnia.  She also 
reported that he complained of chest pain and was told by a 
medical professional that he had a heart disorder.  She also 
reported that she felt that the veteran's health problems 
were due to military service.  

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims. See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  If a claim 
is not well grounded there is no duty to assist the veteran 
with the development of that claim, and it must be denied.  
Morton v. West, 12 Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  
Gilpin v. West 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held in Savage v. 
Gober, 10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.

Where a veteran served continuously for 90 days or more 
during a period of war and hypertension or organic disease of 
the nervous system to include sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. § 
3.303(d).

Hearing Loss

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), held 
that § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Review of the March 1998 audiology evaluation does not reveal 
hearing loss in either ear as defined in 38 C.F.R. § 3.385.  
By this finding, the Board does not find that the veteran's 
hearing is perfect, but merely that his hearing loss does not 
meet the minimum requirements for recognition as a disability 
under VA regulation.

The veteran has reported to loud noise while serving with an 
artillery unit in Vietnam.  The veteran is competent to 
report such exposure.  38 U.S.C.A. § 1154(b) (West 1991).  
However, The veteran's assertion that he currently has 
hearing loss does not constitute competent evidence of 
current disability.  As a lay person, he cannot offer a 
medical opinion as to diagnosis.  Dean v. Brown, 8 Vet. App. 
449, 449, 455 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).

In summary, there is no competent evidence of current hearing 
loss as defined by VA.  In the absence of any competent 
evidence of a current bilateral hearing loss, his claim must 
be denied as not well grounded.  

Hypertension

The United States Court of Veterans Appeals (Court) has held 
that in order for hypertension to be shown as a current 
disability, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule prior to January 12, 1998, 
the minimum compensable level of hypertension was shown where 
the disability was manifested by diastolic blood pressure 
readings predominantly 100 or more.  A 10 percent evaluation 
was also provided where continuous medication was shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1999).  Under the new 
rating criteria, the minimum compensable level of 
hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (to be codified at 38 C.F.R. § 4.104, Diagnostic 
Code 7101).

The veteran has asserted that he experienced chest pains and 
headaches during active service and subsequently developed 
hypertension.  The Board notes that although the service 
medical records are negative for complaints or findings 
referable to hypertension, the veteran is competent to report 
that he experienced these symptoms in service.  He would not 
be competent to diagnose hypertension in service or within 
the presumptive period after service.  Lay persons are not 
competent to offer evidence that requires medical knowledge.  
Tedeschi v. Brown, 7 Vet. App. 411 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). There is no record of a 
competent diagnosis of hypertension in service or within one 
year after service.

The VA treatment records contain competent evidence of 
current hypertension.  There is, however, no competent 
evidence of record attributing hypertension to the veteran's 
active service.  This is essentially a question of causation 
or etiology.  As noted above, lay persons are not competent 
to offer evidence that requires medical knowledge, including 
opinions as to causation or diagnosis.

Since he has not presented competent medical evidence of a 
nexus between his current hypertension and his active 
service, the veteran's claim for service connection for this 
disorder must be denied as not well grounded.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), if a claimant's application for benefits is 
incomplete, VA shall notify the claimant of the evidence 
necessary to complete the application.  The Court has 
interpreted this statute as imposing an obligation on VA, 
depending on the facts of the case, to inform claimants of 
the evidence needed to render their claims well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence. Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In this case, VA is not 
on notice of any known and existing evidence that would make 
the adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in its notices of decisions, and in the 
statement of the case and supplemental statements of the 
case.

The veteran has referred to treatment from a VA medical 
facility for hypertension within the presumptive period 
(1969) following his separation from service.  The veteran's 
representative asserted in a presentation before the Board in 
June 2000, that this case should be remanded in order to 
obtain the relevant VA treatment records.  In this regard, 
the Board notes that the RO requested the reported treatment 
records from the VA medical facility on two occasions.  On 
both occasions the VA facility reported that it could locate 
no records pertaining to the veteran for the period prior to 
1990.  The veteran has not reported the existence of any 
other evidence that could serve to render his claim with 
regard to this issue well grounded.

Therefore, the Board finds no further action is required to 
apprise the veteran of any evidence needed to complete his 
application.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hypertension is denied.   





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

